Appeal by the employer and the insurance carrier from an award of benefits in a heart case. The questions sought to be raised by appellants are chiefly questions of credibility, upon which the decision of the board is conclusive. The claimant was the production manager of the appellant knitting mill. According to his testimony, he had been doing what was for him, unusual, strenuous physical work the morning he suffered a heart attack. During the slow season, the staff of the knitting mill was cut down and the claimant was called upon to do physical work which would normally be performed by others. The claimant had come down to the plant early and had lugged several bundles of knitted cloth weighing 40 to 75 pounds each, across the floor, a distance of about 60 feet. He had also reached up and pulled down from the high shelves smaller bundles which weighed 4 to 10 pounds but were bulky and awkward to handle. Shortly thereafter, he felt a pain in the chest and it was found that he had suffered a myocardial infarction. He was hospitalized immediately and was disabled for a period of several months. There was the usual dispute in the medical proof but there was sufficient medical testimony to support the finding of causal connection between the physical work and the heart attack. Accepting the claimant’s version of what had taken place, as the board had the right to do, there was ample justification for the board’s conclusion that the claimant had suffered an accidental injury within the meaning of Matter of Masse v. Robinson Co. (301 N. Y. 34). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.
Present — Foster, P. J., Bergan, Coon, Halpem and Gibson, JJ.